Title: James Madison to Ann Tapscott, 26 April 1828
From: Madison, James
To: Tapscott, Ann


                        
                            
                                Dr. Madam,
                            
                            
                                
                                    
                                
                                April 26. 1828.
                            
                        
                        
                        I have recd. your letter of the 9th. inst: & every disposition is felt to relieve you from the anxiety
                            you express. But not being sure of the bearing of your proposition on the general security for the debt under the Covenant
                            with Mr. Tapscott & Mr. Bell, I have communicated your letter to Mr. J H Lee who will be disposed to afford every
                            accommodation that the case will admit. With this reference to him, I tender you my respects & good wishes.
                        
                            
                                J. M.
                            
                        
                    